UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-35965 NORTH SHORE GAS COMPANY 36-1558720 (An Illinois Corporation) 130 East Randolph Drive, 18th Floor Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [X]No [] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).(Registrant is not yet required to provide financial disclosure in an Interactive Data File format.) Yes[]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]Smaller Reporting Company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant. None. Number of shares outstanding of each class of common stock, as of February 24, 2010 Common Stock, no par value, 3,625,887 shares (all of which are owned beneficially and of record by Peoples Energy Corporation, a wholly owned subsidiary of Integrys Energy Group, Inc.) DOCUMENT INCORPORATED BY REFERENCE Definitive proxy statement for the Integrys Energy Group, Inc. Annual Meeting of Shareholders to be held on May 13, 2010, is incorporated by reference into Part III. The Registrant meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore filing this Form with the reduced disclosure format permitted by General Instruction I(2)(b) and (c). NORTH SHORE GAS COMPANY ANNUAL REPORT ON FORM 10-K For the Year Ended December 31, 2009 TABLE OF CONTENTS Page Forward-Looking Statements 1 PART I 2 ITEM 1. BUSINESS 2 A. GENERAL 2 B. REGULATED NATURAL GAS UTILITY OPERATIONS 2 C. ENVIRONMENTAL MATTERS 4 D. CAPITAL REQUIREMENTS 4 E. EMPLOYEES 5 F. AVAILABLE INFORMATION 5 ITEM 1A. RISK FACTORS 6 ITEM 1B UNRESOLVED STAFF COMMENTS 10 ITEM 2. PROPERTIES 11 ITEM 3. LEGAL PROCEEDINGS 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 PART II 12 ITEM 5. MARKET FOR NSG's COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 12 ITEM 6. SELECTED FINANCIAL DATA 13 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14-26 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 27 A. Management Report on Internal Control over Financial Reporting 27 B. Statements of Income 28 C. Balance Sheets 29 D. Statements of Capitalization 30 E. Statements of Common Shareholder's Equity 31 - i - F. Statements of Cash Flows 32 G. Notes to Financial Statements 33-53 Note 1 Summary of Significant Accounting Policies 33 Note 2 Risk Management Activities 36 Note 3 Restructuring Expense 37 Note 4 Property, Plant, and Equipment 38 Note 5 Regulatory Assets And Liabilities 38 Note 6 Long-Term Debt 39 Note 7 Asset Retirement Obligations 39 Note 8 Income Taxes 40 Note 9 Commitments and Contingencies 42 Note 10 Employee Benefit Plans 44 Note 11 Preferred Stock 49 Note 12 Common Equity 49 Note 13 Fair Value 50 Note 14 Miscellaneous Income 51 Note 15 Regulatory Environment 51 Note 16 Segments of Business 52 Note 17 Related Party Transactions 52 Note 18 Quarterly Financial Information (Unaudited) 53 H. Report of Independent Registered Public Accounting Firm on Financial Statements 54 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 55 ITEM 9A. CONTROLS AND PROCEDURES 55 ITEM 9B. OTHER INFORMATION 55 PART III 56 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 56 ITEM 11. EXECUTIVE COMPENSATION 56 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 56 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 56 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 56 PART IV 58 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 58 SIGNATURES 59 SCHEDULE II - VALUATION AND QUALIFYING ACCOUNTS 60 EXHIBIT INDEX 61 - ii - Acronyms Used in this Annual Report on Form 10-K ASC Accounting Standards Codification EEP Enhanced Efficiency Program EPA United States Environmental Protection Agency ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP United States Generally Accepted Accounting Principles IBS Integrys Business Support, LLC ICC Illinois Commerce Commission IRS United States Internal Revenue Service LIFO Last-in, First-out N/A Not Applicable NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company SEC United States Securities and Exchange Commission SFAS Statement of Financial Accounting Standards - iii - Forward-Looking Statements In this report, NSG makes statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.
